Case: 21-10716       Document: 00516245472            Page: 1      Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                March 18, 2022
                                     No. 21-10716
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Israel Alex Rodriguez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                               No. 4:20-CR-339-26


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Israel Rodriguez moves to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez has not filed
   a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10716     Document: 00516245472          Page: 2   Date Filed: 03/18/2022




                                   No. 21-10716


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2